              Case 1:18-cr-00008-JPO Document 23 Filed 05/31/19 Page 1 of 1


                                                                                  Justin V. Shur
                                                                                  MoloLamken LLP
                                                                                  600 New Hampshire Avenue, N.W.
                                                                                  Washington, D.C. 20037
                                                                                  T: 202.556.2005
                                                                                  F: 202.556.2001
                                                                                  jshur@mololamken.com
                                                                                  www.mololamken.com


  May 31, 2019

  The Honorable J. Paul Oetken
  United States District Court
  Southern District of New York
  40 Foley Square
  Room 2101
  New York, NY 10007

  By Email

           Re:      United States v. Brian Sweet, No. 18-cr-08

  Dear Judge Oetken:
         We represent the Public Company Accounting Oversight Board (“PCAOB”) in
  connection with the above-captioned case and its related case, United States v. Middendorf, No.
  18-cr-36. As the Court is aware, those criminal proceedings arose from the theft of the
  PCAOB’s confidential, proprietary information. As the Court is also aware, Brian Sweet has
  pled guilty to his role in those crimes and is currently scheduled to be sentenced on September
  13, 2019.

         We respectfully request permission to appear as an interested party in United States v.
  Sweet for the purpose of filing a victim impact statement in connection with Mr. Sweet’s
  sentencing.

                                                                 Sincerely,


  Granted. The Clerk of Court is directed to add the Public
                                                                 Justin V. Shur
Company Accounting Oversight Board (“PCAOB”) as an
interested party in this case, and to enter the appearances of
Justin V. Shur of MoloLamken LLP as counsel on its behalf.
  So ordered.
  Dated: May 31, 2019
